Citation Nr: 1608198	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a low back disability (Intervertebral Disc Syndrome (IVDS)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim (and others he also had appealed), the Veteran testified at a May 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

A subsequent Board decision in October 2014 denied service connection for a left lower extremity disorder, also denied this claim for a higher initial rating for the Veteran's low back disability, denied higher ratings for his right lower extremity radiculopathy, and, since withdrawn, dismissed his claim for a rating higher than 10 percent for his tinnitus.  The Board instead remanded his remaining claims for a total disability rating based on individual employability (TDIU) and concerning the propriety of the reduction in rating from 20 to 10 percent for his right lower extremity radiculopathy effective October 1, 2014.

In response to that decision, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only insofar as the Board denying a rating higher than 10 percent for his low back disability.  He did not appeal the other Board denials.  In an August 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), vacating the Board's denial of a rating higher than 10 percent for the low back disability and remanding this claim to the Board for further proceedings consistent with the Order.  The file since has been returned to the Board, and the Board, in turn, is remanding this claim to the Agency of Original Jurisdiction (AOJ) to comply with this Court Order.


As the AOJ has not, however, undertaken the additional development already directed by the Board in the prior October 2014 remand - with regards to the claim of entitlement to a TDIU and as concerning the propriety of the reduction in rating from 20 to 10 percent for the right lower extremity radiculopathy effective October 1, 2014, and therefore has not re-certified these claims to the Board, they are not being again addressed in this additional remand.

As the Board previously indicated, this appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.


REMAND

As discussed in the August 2015 JMPR, the most recent examination for the Veteran's low back disability in April 2014 is inadequate.  While the examiner indicated the Veteran reported painful flare-ups, the examiner did not indicate the degree to which motion was limited due to pain during a flare-up.  Additionally, the examiner noted the Veteran had functional loss after repetitive use, yet repetitive-motion testing yielded the same results as the initial range-of-motion testing.  Hence, as noted in the JMPR, those findings appear to be contradictory.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If there are any additional evaluation or treatment records needing to be obtained, then obtain them.  This includes records of treatment received from the VA Palo Alto Healthcare System.  If any such records identified by the Veteran are unavailable, he must be informed and notations of the unavailability of such records and the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1).  All such available reports should be associated with the claims folder so they may be considered.

2.  After receipt of all additional records, have the Veteran reexamined to reassess the severity of his service-connected low back disability.  His claims file, including a complete copy of this remand and the Court's JMPR, must be made available to the examiner for review of the pertinent medical and other history.  All indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected low back disability.  In particular, the examiner is asked to provide the following specific information:

(a) The range of motion of the lumbar spine and the point where pain begins; 

(b) The range of motion on repetitive testing, including again specifying the point where pain begins; 

(c) Whether there is any additional limitation of motion or function or functional loss otherwise, including due to weakness, premature or excess fatigability, incoordination, lack of endurance, less movement, etc., including discussion of how and to what extent range of motion is additionally limited during a flare-up; 

(d) Whether there are neurological manifestations of the service-connected low back disability other than the already service-connected right lower extremity radiculopathy; if there are, specify them and describe their severity; 

(e) Whether there have been any incapacitating episodes in the past 12 months - meaning bed rest prescribed by a physician and treatment by a physician; and

(f) The functional impairment associated with the low back disability, including the effects of this disability on the Veteran's occupational and daily activities.


It is essential the examiner discuss the underlying rationale of all opinions expressed, preferably citing to specific evidence in the file supporting conclusions.  If conversely the examiner must resort to mere speculation to render an opinion being requested, he/she must state what reasons, with specificity, the question is outside the scope of a medical professional conversant in VA practices.  In other words, he/she merely saying he/she cannot respond will not suffice.

3.  Ensure the examination report complies with the directives of this REMAND (and the JMPR) in terms of answering the questions specifically asked and providing the required explanatory rationale.  If the report is insufficient, then return it to the examiner for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

